DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016031965A, as cited by the Applicant, Machine translation provided by the Examiner.
As per claims 1-2 and 10-11, JP 2016031965A discloses in Figs. 3, 9, and 10 a noise filter comprising:
as per claim 1, a first conductive line (e.g. lines 2101-2107 and vias 2201, 2202, 2204, and 2205 collectively form “a first conductive line”) extending between an input terminal portion (e.g. connector 22) and an output terminal portion (e.g. element 21), wherein the first conductive line includes an input-side conductive line (e.g. line 2107, line 2016, via 2205, line 2105, and via 2204 collectively form “an input-side conductive line”) extending between the input terminal portion and a branch portion (e.g. line 2104 and line 2103 collectively form “a branch portion”), and an output-side conductive line (e.g. line 2101, via 2201, line 2102, via 2202) extending between the output terminal portion and the branch portion; a second conductive line (e.g. via 2208 and via 2203) connected to the branch portion of the first conductive line, wherein a capacitor (e.g. capacitor 24) is on the second conductive line; and a first magnetic body (Paragraphs 62-63; A ferrite material (i.e. “first magnetic body”) is used as a magnetic body between lines 2102 and 2103.) surrounding at least a part of a circumference of at least a part of the first conductive line (The “first magnetic body” surrounds at least a part of a circumference of vias 2202 and 2201 which are at least a part of the defined “first conductive line”.), wherein the first magnetic body is configured to magnetically couple the input-side conductive line to the output-side conductive line such that at least an equivalent series inductance of the capacitor and a parasitic inductance of the second conductive line are reduced by a mutual inductance between the input-side conductive line and the output-side conductive line (Paragraphs 25-27; A mutual inductance is created by the magnetic body between the two reactors L1 and L2 in Fig. 3 (i.e. “magnetically couple the input-side and output-side conductive lines”). As a result, the sizes of the inductors to obtain a mutual inductance of -M is miniaturized (i.e. “reduced by a mutual inductance”).);
as per claim 2, a first magnetic body portion (Fig. 10, portion of the magnetic body between a left edge of the filter therein and vias 2204 and 2205) surrounding at least a part of a circumference of a first portion (Fig. 10; The defined “first magnetic body portion” surrounds at least a part of a circumference of vias 2204 and 2205 (i.e. “first portion”).), wherein the first portion is at least a part of the input-side conductive line (Vias 2205 and 2205 at least partially form “the input-side conductive line” as described above.); a second magnetic body portion (Fig. 10, portion of the magnetic body between a right edge of the filter therein and vias 2201 and 2202) surrounding at least a part of a circumference of a second portion (Fig. 10; The defined “second magnetic body portion” surrounds at least a part of a circumference of vias 2201 and 2202 (i.e. “a second portion”).), wherein the second portion is at least a part of the output-side conductive line (Vias 2201 and 2202 at least partially form “the output-side conductive line”.); and a third magnetic body portion (Fig. 10, portion of the magnetic body between the “first and second magnetic body portions”) extending between the first magnetic body portion and the second magnetic body portion;
a second magnetic body (Fig. 10, ferrite layer between the capacitor 24 and layer 25) surrounding at least a part of a circumference of at least a part of the second conductive line (The “second magnetic body” surrounds at least a part of a circumference of vias 2208 and 2203.); and
as per claim 11, wherein the first magnetic body and the second magnetic body are constituted of a same magnetic material (Paragraph 28; Each of the “first and second magnetic bodies” is made of ferrite.).
Allowable Subject Matter
Claims 3-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843